Citation Nr: 0532926	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-08 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include an anti-social personality disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from August 1952 to January 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the veteran's 
application to reopen a claim for service connection for a 
psychiatric disorder, to include an anti-social personality 
disorder.   

This claim came before the Board in October 2003.  The Board 
found that new and material had been received with which to 
reopen the veteran's claim.  The claim was remanded to the RO 
for de novo review and an opinion from a VA psychiatrist.    
The claim was returned to the Board in February 2005, at 
which time it was noted that the claims file contained a 
December 1982 Social Security Administration (SSA) decision 
that referenced medical records that were not found in the 
claims file.  The claim was remanded so that an attempt to 
obtain the records could be made.  The SSA has indicated in 
April 2005 that these records have been destroyed.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he developed a psychiatric disorder 
as a result of a being unjustly dishonorably discharged from 
service.  (The service personnel records confirm such a 
discharge.  However, the character of the veteran's discharge 
was changed to honorable by the Air Force Discharge Review 
Board in 1971.)  He alleges that the dishonorable discharge 
cost him job opportunities and began a downward spiral of 
psychiatric problems, manifested in part by chronic drug and 
alcohol abuse.  

A review of the record confirms that the veteran was 
dishonorably discharged from the service in April 1955.  The 
reason for discharge was listed as homosexuality.  He alleged 
in his February 2002 RO hearing that two staff sergeants took 
advantage of his homosexual tendencies, and forced him to 
commit homosexual activities.  He further asserted that he 
would have sought psychiatric treatment immediately following 
service but for the discharge status of dishonorable, which 
precluded access to VA medical facilities.  

The veteran submitted a written statement by D.S., P.A.-
C/M.A., which included a diagnoses of a dysthymic disorder 
and polydrug dependence.  The physician assistant noted that 
the veteran "sees his problems as stemming from an 
undesirable discharge from the service and his subsequent 
inability to obtain gainful employment as a young man.  This 
discharge was changed to honorable 17 years later; however; 
[the veteran] feels the damage was irreparable by that point.  
It seems likely that this was a significant factor in the sad 
direction his life has followed."  

The Board found that the above medical statement constituted 
new and material evidence and remanded the claim to the RO 
for an opinion from a psychiatrist and  de novo adjudication.   

Pursuant to a Board remand, a VA psychiatrist rendered an 
opinion in May 2004 by concluding "it is unlikely that this 
disability was incurred in active service."  The Board notes 
that the veteran has never contended that his psychiatric 
disorder was incurred during active duty.  Rather, he has 
consistently argued that it occurred as a result of his 
dishonorable discharge.  The Board further notes that the 
clinician failed to even mention the dishonorable discharge 
or the supportive statement made by the physician assistant.  
In fact, none of the veteran's medical history was discussed 
except to state that the veteran has had continuing and 
ongoing psychiatric disabilities since service (with the 
exception of a 15 year period when he seemed symptom-free).  
The Board finds that the opinion is not adequate in that it 
does not address the contentions of the veteran or his 
lengthy medical and psychiatric history.  

The Board is cognizant that personality disorders are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9 (2005); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno 
v. Principi, 3 Vet. App. 439 (1992).  Moreover, to the extent 
that he may have alcohol and drug dependency, service 
connection may not be granted for these conditions on a 
direct incurrence basis.  See 38 U.S.C.A. § 105(a) (West 
2002); 38 C.F.R. § 3.301(a) (2005).  However, the veteran has 
been diagnosed with a dysthymic disorder.  

In view of the foregoing, the Board finds that the veteran 
should be afforded a VA psychiatric examination by a 
psychiatrist other than the one who proffered the May 2004 
opinion for the purpose of determining whether any acquired 
psychiatric disorder is causally linked to any incident of 
service, to include his dishonorable discharge.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In light of the above, this appeal is remanded for the 
following additional development:

1.  The veteran should be afforded a VA 
psychiatric examination by a psychiatrist 
other than the one who provided the May 
2004 opinion.  Following a review the 
claims file, to include the veteran's 
psychiatric treatment records, the 
September 2000 and September 2002 medical 
opinions, the mental status examination, 
and any tests that are deemed necessary, 
the psychiatrist is  asked to opine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any acquired psychiatric disorder that 
may currently be present, to include 
depression or a dysthymic disorder, is 
causally linked to any incident of 
service, to include his dishonorable 
discharge (changed to honorable 17 years 
later).  The clinician is advised that an 
opinion of "more likely" or "as 
likely" would support the veteran's 
claim of a causal relationship, whereas 
"less likely" would weigh against the 
claim.  

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed.          
 
2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for service connection for a psychiatric 
disability, with consideration of all of 
the evidence obtained since the issuance 
of a supplemental statement of the case 
in July 2005.

4.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the July 2005 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

